Citation Nr: 1209643	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.

This matter is on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned acting Veterans Law Judge in October 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss first manifested itself prior to service and was identified on his entry into service.

2.  The Veteran's preexisting bilateral hearing loss was not aggravated beyond normal progression during service.  


CONCLUSION OF LAW

The Veteran does not have a bilateral hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from October 1961 to October 1963.  He had additional service in the Army Reserve to fulfill his military obligation until September 1967.  He is claiming entitlement to service connection for bilateral hearing loss based on noise exposure during his active service, in particular noise exposure from the firing of howitzers while assigned to an artillery unit.

The Veteran's service treatment records (STRs) were obtained.  His October 1961 entrance examination documented that he had evidence of a bilateral hearing loss, especially at 4000 Hertz.  The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
--
55(60)
LEFT
10(25)
5(15)
5(15)
--
55(60)

(The figures in parentheses are based on International Standards Organization (ISO) standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association (ASA) standards in the STRs.)  

The Veteran was seen with complaints of problems with hearing in March 1963.  The clinical entry said the Veteran had an apparent hearing difficulty of long duration.  The tympanic membranes were said to be unremarkable.  The examiner said the "story" was more compatible with a nerve deafness and an evaluation would begin with audiometry.

The Veteran had an audiogram at that time with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
--
45(50)
LEFT
0(15)
0(10)
0(10)
--
45(50)

The Veteran was re-evaluated in April 1963.  He was noted to have a preexisting high frequency hearing loss and was given a profile for his hearing.  The profile listed his hearing loss as perceptive, mild, and bilateral.  The Veteran was to wear ear protectors on exposure to loud noises, particularly on exposure to firing.  The Veteran also had another audiogram at that time with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
--
55(60)
LEFT
0(15)
0(10)
0(10)
--
60(65)

The STRs are negative for any further evaluations specific to the Veteran's hearing loss.  He was provided a separation physical examination in August 1963 that included audiometric testing.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
--
45(50)
LEFT
0(15)
0(10)
0(10)
--
45(50)

The examination report identified the Veteran's hearing loss as partial deafness, high tone, bilateral, cause undetermined, existed prior to service (EPTS).  The Veteran's accompanying Report of Medical History noted the hearing loss from the testing and that the Veteran said it was worse in the past year.  The examiner recorded that there was no change by audiometry.

The Veteran submitted his claim for service connection in June 2006.  He reported that his injured ears were checked in 1963 and that he had hearing loss in both ears due to noise exposure in service.  

The RO wrote to the Veteran to advise him on how to substantiate his claim for service connection in August 2006.  This included advising the Veteran on the submission of evidence or to identify evidence VA could obtain on his behalf.  He responded that he had no further information or evidence to submit that same month.

The RO denied the Veteran's claim for service connection in October 2006.  The basis for the denial was that the evidence of record showed that his hearing loss existed prior to service.  Further, the evidence of record did not show the Veteran's hearing loss was aggravated, or worsened, during his period of active service.

The Veteran submitted his notice of disagreement (NOD) in November 2006.  The Veteran described how he was processed for his medical examination upon being drafted.  He said that he had good hearing when he entered service.  The Veteran said his unit was sent to Germany where they were required to participate in field tests twice a year.  He said his unit would fire an 8-inch hauser [sic] gun and they were required to wear ear plugs because of the loud noise associated with firing the gun.  He described on instance of where he and several others were told to get some sleep and they slept only a short distance from the gun.  A night firing was required and the Veteran's sergeant let him and the others sleep while the sergeant and others fired the gun.  

The Veteran said that when the gun was fired there was an extremely loud noise.  He said the gunner had accidentally put too much powder in the gun.  The sound from the firing caused a ringing in his ears as he was not wearing his ear plugs.  He said his and his comrades' ears hurt and were ringing for three days.  He said he could not hear anything for days.  Because they were in the field, they could not be seen for the problem.  The Veteran said he had a hard time hearing after that and would get into trouble for not answering on command.  

He said they were shipped back to the United States in 1963 and were being processed for discharge.  He said he reported his trouble with his hearing and was told that he could go home right away if he signed a release or he could wait about a week and go through more paperwork and physicals.  The Veteran elected to go home.  He said one soldier stayed and was shown to have a hearing loss.  

The Veteran expressed concerns about how he was tested in service and the accuracy of such tests.  These included the qualifications of the technician that administered the tests and whether the equipment could provide accurate results.  He thought that VA might be reading his results backwards.  The Veteran also said he had spoken to a "hearing doctor" to explain the results of the audiograms provided to him by VA.  (The results were included in the narrative portion of the rating decision provided to the Veteran).  He said he was told that the "+55" decibel listed on his entrance examination meant he had good hearing.  He said the "45" decibel loss listed on his 1963 separation examination represented a change and a hearing loss from his 1961 examination.  

The Veteran was issued a statement of the case (SOC) in December 2006.  He perfected his appeal in January 2007.  The Veteran again questioned the significance of the audiograms on his entrance and separation physical examinations.  He also submitted a private audiology report from King Hearing Center that was dated in December 2006.  The report included the results of audiometric testing.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
75
100
LEFT
25
25
75
80
95

The evaluation was performed by R. King, BC-HIS (Board certified - hearing instrument specialist).  Mr. King noted the Veteran's reported history of having difficulty with hearing since service.  He referred to the noise exposure experienced by the Veteran with the firing of the howitzer.  Mr. King said the results of the puretone testing were consistent with a sensorineural, steeply sloping normal to profound hearing loss bilaterally.  He also said that the Veteran's hearing loss was characteristic of a noise induced hearing loss and "may be" associated with his service in the military.

The Veteran's records related to his Social Security Administration (SSA) disability were received at the RO in February 2007.  The records document that the Veteran's disability was not related to hearing loss; in fact his hearing loss is not mentioned in the records, either by the medical professionals or by the Veteran.

The Veteran testified at a Travel Board hearing in October 2009.  The Veteran's testimony primarily involved his telling of his noise exposure from the incident of the firing of the howitzer when he was in Germany.  He also testified as to the processing for separation on his return to the United States and his electing to leave service rather than stay behind for processing of a hearing loss.  The Veteran testified that he had had a hearing loss since service.  
 
The Board remanded the case for additional development in February 2011.

The Veteran was afforded a VA audiology examination in August 2011.  The examiner noted the Veteran's contention of his hearing loss being related to the firing of the howitzer in service.  She also noted that she had reviewed the claims folder as part of the examination.  The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
70
80
100
LEFT
30
40
85
95
100

The examiner also reported that the Veteran had speech discrimination scores of 90 percent for the right ear and 84 percent for the left ear.  The examiner provided a diagnosis of bilateral sensorineural hearing loss.  The examiner reviewed the results of the audiograms in the STRs.  The examiner opined that it was not at least as likely as not that the Veteran's current hearing loss was related to service.  She said the Veteran had a recognized moderate hearing loss at 4000 Hertz in both ears on his entrance examination in October 1961.  His exit examination in 1963 showed a slightly improved threshold at 4000 Hertz.  

The examiner also said that Veteran's hearing did preexist service and was not aggravated beyond normal progression during service.  The examiner said that, although the Veteran reported experiencing hearing loss with the firing of the howitzer in Germany, his exit audiogram thresholds in August 1963 were slightly better, rather than worse, than those noted on his entrance examination.

The RO continued to deny the Veteran's claim for service connection and he was issued a supplemental statement of the case (SSOC) in November 2011.  The Veteran responded to the SSOC by submitting a copy of the transmittal letter and a copy of his private audiology examination of December 2006.

II.  Analysis

In general, service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

In addition to the above, there is a presumption of soundness afforded to veterans under certain conditions.

For the purposes of section 1131 of this title, every person employed in the active military, naval, or air service for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment. 

38 U.S.C.A. § 1132 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999).

Where a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder.  The veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Further, in such circumstances, the provisions of 38 U.S.C.A. § 1153 would apply and the veteran would have the burden to establish aggravation.  Id. (citing to Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board notes that 38 U.S.C.A. § 1153 provides as follows:

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

38 U.S.C.A. § 1153 (West 2002).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The medical evidence in this case establishes a current hearing loss disability for the purposes of 38 C.F.R. § 3.385.  The medical evidence in this case also unequivocally establishes that the Veteran had a hearing loss that preexisted service.  The STR evidence provides such evidence.  The issue is whether the evidence of record supports a conclusion that the Veteran's preexisting hearing loss was aggravated beyond normal progression during service.  The Board finds that it was not.  

The STR evidence documents four audiograms administered to the Veteran during his military service.  There is little change in the audiograms between October 1961 and August 1963.  The VA examiner reviewed those records and considered the Veteran's statements regarding his acoustic trauma.  Despite the Veteran's statements of how his hearing was affected by the firing of the howitzer, his separation audiogram showed a slight improvement in his hearing over his entrance audiogram of October 1961.  Implicit in the VA examiner's opinion is the fact that, if the Veteran's lay statements of increased hearing loss were accurate, his test results should have reflected that his hearing was worse.  However, the objective medical evidence did not support the Veteran's statements.

The Veteran submitted a private report from Mr. King whose test results demonstrated a hearing loss for VA purposes.  The Board notes that Mr. King is not a licensed audiologist.  He is a licensed professional that is trained and licensed to test for hearing loss and to sell hearing aids in the State of Texas.  See http://www.dshs.state.tx.us/vhs/hearing.shtm; see also 38 C.F.R. § 4.85(a) (2011) (An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist).  

Even if the Board were to consider the opinion provided by Mr. King, his opinion was speculative.  He stated that the Veteran's hearing loss was characteristic of a noise induced hearing loss.  He then said that the hearing loss may be associated with the Veteran's military service.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Moreover, even if the use of the words "may be" are construed to mean an affirmative opinion that, because the Veteran's hearing loss was characteristic of a noised induced hearing loss, it then may be related to service, the opinion is afforded no weight.

The VA examiner conducted a review of the claims folder.  She noted the Veteran's contentions and addressed the Veteran's STRs in detail.  She clearly identified that his hearing loss preexisted service, a fact not referenced at all by Mr. King.  She also noted that, despite the Veteran's assertions, the objective testing of his hearing did not support his contention of his hearing loss being worse, or aggravated, at the time of his separation from service.

In summary, the VA examiner conducted a review of all of the evidence of record in reaching her opinions.  Her opinions were based on sufficient facts and data and were based on reliable principles and methods of interpreting audiometric testing.  Finally, the VA medical examiner reliably applied the facts of the case to the Veteran's claim.  Mr. King's opinion, in contrast, was based strictly on the claim of noise exposure in service.  He did not have knowledge of, or if he did, failed to address the fact of the Veteran's preexisting hearing loss and the lack of an objective worsening of hearing at separation.  Thus, the VA medical opinion is afforded greater weight.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board notes that the Veteran reported that he was told by a "hearing doctor" that the results of his entrance audiogram represented good hearing because of the use of the plus sign.  He has not provided any competent evidence to support this statement.  The VA examiner clearly disagreed with that perspective in her analysis by stating categorically that results of the audiogram represented a moderate hearing loss at 4000 Hertz in each ear in 1961. 

The Board recognizes that the Veteran is competent to provide lay evidence as to his symptoms and his contentions as to whether he believes he had good hearing on entering service and that he sustained a hearing loss in service.  However, in this case the objective medical evidence clearly establishes that the Veteran had a preexisting hearing loss and that it was not aggravated beyond a normal progression during service.  The Veteran's claim for service connection for a bilateral hearing loss is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection for bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in June 2006.  The RO wrote to him in August 2006.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  The RO informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was asked to submit any medical reports he had in his possession.  The letter also advised the Veteran on how VA determines disability ratings and effective dates.  See Dingess, supra.

The Veteran responded to the letter in August 2006.  He stated he had nothing further to submit.

The RO denied the Veteran's claim in October 2006.  He submitted his NOD in November 2006.  He then provided a detailed statement regarding his noise exposure in service and his contentions for why service connection was in order.  He perfected his appeal in November 2007.  He also submitted the audiology report from Mr. King at that time.

The Board remanded the claim for additional development in February 2011.  The Appeals Management Center (AMC) wrote to the Veteran in March 2011.  He was again advised as to what was needed to substantiate his claim.  He was informed as to the types of evidence that would support his claim and what VA would do to assist him.  He was asked to identify any source of treatment and to provide the records or allow VA to obtain them on his behalf.  

The Veteran responded in March 2011.  He checked a block on the form to indicate he had enclosed all the remaining information or evidence he had to support his claim.  However, there were no attachments to the submission.

The Veteran was afforded a VA examination in August 2011.  The AMC re-adjudicated the Veteran's claim in November 2011.  Service connection remained denied.  The AMC issued a supplemental statement of the case that addressed the evidence added to the record and the basis for the continued denial of service connection.

The Veteran responded to the SSOC by submitting a duplicate copy of his private audiology report in November 2011.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset he demonstrated actual knowledge of what was required to establish service connection for his claimed bilateral hearing loss as evidenced by his statements as he claimed noise exposure from the firing of the howitzer in service and that he was placed on a profile for his hearing loss.  He continued to assert his theory of service connection throughout his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  His STRs were obtained.  The Veteran did not identify any sources of private medical records.  He submitted a private audiology report in support of his claim.  The case was remanded for additional development.  The Veteran was afforded a VA examination.  The Veteran testified at a Travel Board hearing in support of his claim.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Barr that "once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   An opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The examination in this case clearly meets the above requirements.  The audiology examiner provided a detailed history of the Veteran's service, and his noise exposure during service.  She cited to the STRs that established a preexisting hearing loss and declared that the additional STR evidence did not show any worsening of the hearing loss during service.   The examiner concluded that the Veteran's current hearing loss was not due to service and that his preexisting hearing loss was not aggravated during service.  The examination was adequate and provided the Board with sufficient detail to make a fully informed decision.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


